DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance
Regarding claim 1 (and similarly claims 8 and 17), the prior art does not disclose alone or in combination all the features of claim 1. More particularly, the prior art does not disclose an organic light-emitting diode (OLED) display panel including the common electrode layer comprising a first electrode layer and plurality of multiplexed electrodes, as claimed, and further including the claimed multiplexed functional line configured for generating the fingerprint signal and compensating a gray scale current of the light-emitting layer.
 	As an example of the prior art, Kim discloses a touch sensor integrated display device and method for driving the same. More particularly, Kim discloses a sensing line 14B which is configured to perform sensing a sensing value related to external compensation or for touch sensing (Kim [0078] and Figure 5). However, Kim does not disclose touch sensing corresponding to a fingerprint signal or the claimed common electrode layer include the first electrode layer and multiplexed electrode.
	As another example of the prior art, Noguchi discloses a touch detection device and display device with touch detection function. More particularly, Noguchi discloses common electrodes corresponding to a first region (Noguchi Figure 15 COML2) which 
	Regarding claims 2 -7, 9- 16, and 18 – 20: claims 2 – 7, 9 – 16, and 18 – 20 depend on one of claims 1, 8, and 17, accordingly are therefore allowed for those reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al; (Publication number: US 2017/0031485 A1).
Koji Noguchi (Publication number: US 2017/0123566 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.